                                                                                                                        FILEDINTHE
h-iU\    A L_ ■
1 U I !M r\                                                              '^                               '        DlSTRiCT
                                                                                                               UNITED STATES OF HAWAII
                                                                                                                             DiSTRiCTCOURT

                                                                                                                        NOV 2 S 2019
                                                                       received BYOVERNJOHTFUJIW                                <C            n,,
                                                                                                               at" o'clock and ^ ^ min. p M
 AO 240 (Rev.07/10) Application to Proceed in District Court WithoutPrepaying Fees or Costs(Short Fomi)           SUc BE! 1 lA, CLERK
                                       United States District Court
                                                                          for the      _ _                                                 - --




                 Plaintiff/Petitioner                                       ) £V X9 00645 DKWWRP
                          V          ,                                      )
                                                                            )       civil Action No.
            DP<;                     LP                             _ )
                         Defendant/Re^ondent                                 )


         APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                                                     (Short Form)

           I am a plaintiff or petitioner intlris case and declare that I am unable to pay the costs ofthese prcceedmgs and
 that I am entitled to the relief requested.

            In support ofthis application, I answer the following questions under penalty ofpequry:
            1.
            Jl. If
                XJ incarcerated.
                   UAC-U/cti/ Utc-W. I
                                     J. am
                                        «iai being ixwva.
                                                   held at:                                                                 ——    —

 If employed there, or have an account in the institution,I have attached to this document a staternent certified by the
 appropriate institutional officer showing all receipts, expenditures, and balances during the last six monfos for any
 institutional account in my name. I am also submitting a shnilai- statement fi:om any other institution where I was
  incarcerated dm'ing the last six months.

            2.Ifnot incarcerated. IfI am employed, my employer's name and address are.



  My gross pay or wages are: $                                      ,and my talce-home pay or wages are: $                           per
   (specify pay period)                                       •

             3. Other Income. In the past 12 months,I have received income from the following sources (check all that apply)-.
         (a)Business, profession, or other self-employment                           □ Yes                      ^ No
          (b) Rent payments, interest, or dividends                                  □ Yes                      9 No
          (c) Pension, annuity, or life insurance payments                           □ Yes                      9 No
          (d) Disability, or worker's compensation payments                          □ Yes                      P' No
          (e) Gifts, or inheritances                                                 O Yes                      ? No
          (f) Any other sources                                                      P Yes                      ^ No
             Ifyou answered "Yes" to any question above, describe below or on separate pages each source of money and
   state the amount that you received and what you expect to receive in the future.




                                                                                                          Mailed On
                                                                                                          Dat8_ji^iilL2_
                                                                                                                        U
AO 240 (Rev.07/10)Application to Proceed in District Court WitlioutPrepaying Fees or Costs(Short Fonn)

           4. Amount ofmoney that I have in cash or in a checking or savings account. $
        5. Any automobile,real estate, stock,bond,security,trust,jewelry,art work,or other financial mstrument or
thing ofvalue thatI own,including any item ofvalue held in someone else's name (describe the property and its approximate
value)-.                 I           l     l




           6. Any housing,transportation, utiUties, or loan payments,or other regular monthly expenses (describe andprovide
 the amount ofthe monthly expense):                                             , ^                 /        t,




            7. Names(or,ifunder 18,initials only)ofall persons who are dependent on me for support, my relationship
 with each person, and how much I contribute to their support:




            8. Any debts or financial obligations (describe the amounts awed and to -whom they are payable):




             Declaration: I declare under penalty of perjury thatfiie above information is true and understand that a false
  statement may result in a dismissal ofmy claims.


  n«=:
              —T                 '                                                                       /   Applicant s signature


                                                                                                                  Printedshame
